This is an action to recover damages for personal injuries sustained by plaintiff while in the employment of the defendant in its business of coal and *599wood dealer. The latter was not an assenting employer within the meaning of the Workmen’s Compensation Act, and regularly employed more than five men in the same business in which plaintiff was employed. The only issue, therefore, was the alleged negligence of defendant.
Hinckley & Hinckley, for plaintiff.
Howard Davies, and Joseph E. F. Connolly, for defendant.
It is the opinion of the court, after a careful examination of the evidence, that the jury were fully justified in returning a verdict for the plaintiff. Motion overruled.